Citation Nr: 1046253	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression and, if so, whether service connection for depression 
is warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability and, if so, whether service connection for a low 
back disability is warranted.  


REPRESENTATION

Appellant represented by:	Michael Kelley, Esq. 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A 
Notice of Disagreement was received in September 2007, a 
Statement of the Case was issued in February 2008, and a 
Substantive Appeal was received in April 2008.  The Veteran 
testified at a hearing before the RO in January 2008 and before 
the Board in August 2010.  

The issues of service connection for PTSD, depression, and a low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied entitlement 
to service connection for depression; the Veteran did not file a 
notice of disagreement.

2.  In February 2007, the Veteran filed a request to reopen her 
claim of service connection for depression. 

3.  Evidence added to the record since the January 2004 rating 
decision raises a reasonable possibility of substantiating the 
claim of service connection for depression.  

4.  In a January 2004 rating decision, the RO denied entitlement 
to service connection for a low back disability; the Veteran did 
not file a notice of disagreement.

5.  In February 2007, the Veteran filed a request to reopen her 
claim of service connection for a low back disability. 

6.  Evidence added to the record since the January 2004 rating 
decision raises a reasonable possibility of substantiating a 
claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, in which the RO denied 
service connection for depression is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the 
January 2004 rating decision, the criteria to reopen the claim 
for service connection for depression have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The January 2004 rating decision, in which the RO denied 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence having been submitted since the 
January 2004 rating decision, the criteria to reopen the claim 
for service connection for a low back disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Criteria

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice 
of a timely disagreement, the RO is to issue a statement of the 
case.  38 C.F.R. § 19.26.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, 
the determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to reopen 
a previously and finally disallowed claim, there must be new and 
material evidence presented or secured since the time that the 
claim was finally denied on any basis.  Additionally, evidence 
considered to be new and material sufficient to reopen a claim 
should be evidence that tends to prove the merits of the claim 
that was the specified basis for the last final disallowance of 
the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.

If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.



Depression

Factual Background & Analysis

In a January 2004 rating decision the RO denied the Veteran's 
claim for service connection for depression.  The Veteran did not 
initiate an appeal of that decision within one year so the 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including psychoses, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

The evidence of record at the time of the January 2004 rating 
decision consisted of service treatment records, including 
complaints of depression in January 1987.  The previously 
considered evidence also included VA outpatient treatment records 
and private treatment records, which reflected various diagnoses, 
including depression.  Based on the record at that time, the RO 
denied service connection for depression because there was no 
evidence of a nexus between postervice depression and the 
Veteran's military service.  

Pertinent evidence added to the record since the January 2004 
rating decision includes VA outpatient treatment records dated in 
April 2007, January 2009, and February 2009 which reflect that 
the Veteran was assessed with depression.  The evidence also 
includes statements by the Veteran, as well as the transcripts of 
her January 2008 RO hearing and August 2010 Board hearing, in 
which the Veteran related her depression to an alleged sexual 
assault in the military.  The Veteran's testimony that her 
depression is related to an alleged sexual assault in the 
military goes to an unestablished fact which was the basis for 
the last final denial and raises a reasonable possibility of 
substantiating the claim.  Therefore the claim must be reopened.   

Low Back Disability

Factual Background & Analysis

In August 1987 and January 2004 rating decisions the RO denied 
the Veteran's claim for service connection for a low back 
disability.  The Veteran did not initiate an appeal of those 
decisions within one year so the decisions became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the January 2004 rating 
decision consisted of service treatment records, including 
complaints of low back pain beginning in April 1984.  The 
previously considered evidence also included VA outpatient 
treatment records and private treatment records, which reflected 
complaints of low back pain.  Based on the record at that time, 
the RO denied service connection for a low back disability 
because there was no evidence of a low back disability having 
been incurred or aggravated during service.  

Pertinent evidence added to the record since the January 2004 
rating decision includes VA outpatient treatment records dated in 
January 2008 which reflect that a nurse practioner stated that 
she has treated the Veteran since 2005 and opined that the 
Veteran has a well documented history of low back pain which 
originated during active duty in the military.  

The nurse practioner's opinion was not of record at the time of 
the January 2004 denial of service connection for a low back 
disability.  This opinion goes to an unestablished fact which was 
the basis for the last final denial and raises a reasonable 
possibility of substantiating the claim.  Therefore the claim 
must be reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Because the only matters 
decided today, to reopen the Veteran's claims for service 
connection for depression and a low back disability, are not 
unfavorable to the Veteran any defect in notice cannot be 
prejudicial to the Veteran.  Hence, no further discussion 
regarding VA's duties to notify and assist need be undertaken at 
this time.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for depression is reopened.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability is 
reopened.  


REMAND

The Veteran has asserted that she has PTSD due to a personal 
assault in service.  There are special development procedures 
that pertain to the processing of claims of entitlement to 
service connection for PTSD based on personal assault.  VA has 
special evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural 
Manual M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal assault 
are substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: Records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are not 
limited to: Request for transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavioral 
changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavioral changes may constitute credible supporting 
evidence of the stressor in allowing him the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.

The Board notes that the Veteran in this case has not received 
the required notice.  On remand, the RO should issue notice to 
the Veteran explaining the evidence necessary to corroborate a 
stressor during service to support her claim for PTSD due to 
personal assault, pursuant to 38 C.F.R. § 3.304(f).  This 
requirement is consistent with the VCAA's duty to inform the 
claimant of the information and evidence needed to substantiate 
the claim.  See 38 C.F.R. § 3.159(c) (2010).

The Veteran complained of depression in service.  Moreover, the 
Veteran has testified that her psychiatric disabilities are 
related to an alleged sexual assault in the military.  In light 
of the foregoing, a VA examination and opinion (based on a review 
of the claims file) is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2010).  

VA outpatient treatment records dated in January 2008 reflect 
that a nurse practioner opined that the Veteran has a well 
documented history of low back pain which originated during 
active duty in the military.  Under the circumstances, the Board 
believes that a VA examination, by a physician, with opinion is 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  



Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate stressor 
development letter.  The Veteran should be 
notified that in-service personal assault may 
be corroborated by evidence from sources 
other than the service records, as defined in 
38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of evidence 
listed in 38 C.F.R. § 3.304(f)(3) must be 
included in the notification to the Veteran.

The Veteran should be requested to provide 
further detail concerning the claimed 
incident during which she was personally 
assaulted, to allow corroboration of the 
claimed incident(s).

2.  The RO should then review the record and 
determine whether there is sufficient 
information to attempt verification of any 
claimed stressor.  If so, the appropriate 
steps should be taken to attempt verification 
of the Veteran's stressors.  

3.  After the above has been completed to the 
extent possible, schedule the Veteran for a VA 
psychiatric examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disabilities, and to obtain an 
opinion as to whether any such disorders are 
possibly related to service.  It is imperative 
that the claims file be made available to the 
examiner for review in connection with the 
examination.  The examination report should 
include a detailed account of all psychiatric 
pathology found to be present as well as a 
mental status examination.  Any tests or 
studies deemed necessary should be conducted, 
and the results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the psychiatrist 
should clearly identify all psychiatric 
disorders found.  With respect to each 
diagnosed psychiatric disability (other than 
personality disorders), the psychiatrist 
should opine as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current psychiatric 
disability arose during service or is 
otherwise related to any incident of service.  
A rationale for all opinions expressed should 
be provided.

4.  The Veteran should be scheduled for a VA 
examination performed by a physician to 
determine the nature and etiology of any 
current low back disability.  It is imperative 
that the claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims file 
and examining the Veteran, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that any current low back 
disability is related to service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a report.

5.  Readjudicate the Veteran's claims for 
service connection for PTSD, depression, and 
a low back disability.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, provide the Veteran 
and her representative a supplemental 
statement of the case and an opportunity to 
respond thereto.  

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


